 

REGULATION S

STOCK PURCHASE AGREEMENT

 

This Regulation S Stock Purchase Agreement (the “Agreement”), is dated as of
December 27, 2013 between San Lotus Holding Inc., a Nevada corporation having
offices at 3F-B302C, No. 185, Kewang Road, Longtan Township, Taoyuan County 325,
Taiwan (the “Company”), and the individual purchasers whose names are set forth
in the Schedule A hereunder (each a “Purchaser” and, collectively, the
“Purchasers”).

 

ARTICLE I

PURCHASE, SALE AND TERMS OF SHARES

 

1.1 The Shares. The Company agrees to issue and sell to Purchasers in an
offshore transaction negotiated outside the U.S. and to be consummated and
closed outside the U.S. and, in consideration of and in express reliance upon
the representations, warranties, covenants, terms and conditions of this
Agreement, the Purchasers agree to purchase from the Company an aggregate of
$6,703,546.5 US dollars, or 33,169,453 shares (the “Shares”), of the Company’s
common stock, par value $0.1 per share, (the “Common Stock”) at a per share
purchase price which shall be  $0.2021 per share (the “Purchase Price”).  The
specific number of Shares that each Purchaser will purchase is set forth in
Schedule A attached hereto. Each Purchaser understands and agrees that the
Company in its sole discretion reserves the right to accept or reject this
subscription for the Shares, in whole or in part, prior to receipt by the
Company of the Purchase Price, or any applicable portion thereof, as set forth
in Article II hereafter.

 

1.2 Payment of Purchase Price; Closing.  This transaction will be closed at a
location outside the U.S. mutually designated by the Company and the Purchasers
and each Purchaser will pay the applicable purchase price within a reasonable
time agreed to by the Company and the Purchaser following execution of this
Agreement. The Company will, within a reasonable period of time upon receipt of
the funds, cause the Share certificates to be delivered to each Purchaser.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER

 

2.1. Representations by Each Purchaser.  Each Purchaser makes the following
representations and warranties to the Company:

 

(a)  Access to Information.  Each Purchaser, in making the decision to purchase
the Shares, has relied solely upon independent investigations made by it and/or
its representatives, if any.  Each Purchaser and/or its representatives during
the course of this transaction, and prior to the purchase of any Shares, has had
the opportunity to ask questions of and receive answers from the management of
the Company concerning the terms and conditions of the offering of the Shares
and to receive any additional information, documents, records and books relative
to its business, assets, financial condition, results of operations and
liabilities (contingent or otherwise) of the Company.

 

(b)  Sophistication and Knowledge. Each Purchaser and/or its representatives has
such knowledge and experience in financial and business matters that it can
represent itself and is capable of evaluating the merits and risks of the
purchase of the Shares.  Each Purchaser is not relying on the Company with
respect to the tax and other economic considerations of an investment in the
Shares, and each Purchaser has relied on the advice of, or has consulted with,
only each Purchaser's own advisor(s).

 

(c)  Lack of Liquidity.  Each Purchaser acknowledges that the purchase of the
Shares involves a high degree of risk and further acknowledges that it can bear
the economic risk of the purchase of the Shares, including the total loss of its
investment.  Each Purchaser has no present need for liquidity in connection with
its purchase of the Shares.

 

(d)   No Public Solicitation.  Each Purchaser is not subscribing for the Shares
as a result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or presented at any seminar or meeting, or any
solicitation of a subscription by a person not previously known to each
Purchaser in connection with investments in securities generally.  Neither the
Company nor each Purchaser has engaged in any ‘Directed Selling Efforts in the
U.S.,’ as defined in Regulation S promulgated by the U.S. Securities and
Exchange Commission under the Securities Act of 1933, as amended.

 

1

 

 

(e)    Authority.  Each Purchaser has the full right and power to enter into and
perform pursuant to this Agreement and to make an investment in the Company, and
this Agreement constitutes each Purchaser’s valid and legally binding
obligation, enforceable in accordance with its terms. Each Purchaser is
authorized and otherwise duly qualified to purchase and hold the Shares and to
enter into this Agreement.

 

(f)    Regulation S Exemption.  Each Purchaser understands that the Shares are
being offered and sold to it in reliance on an exemption from the registration
requirements of the United States federal and state securities laws under
Regulation S promulgated under the Securities Act of 1933, as amended, (the
“Securities Act”) and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of each Purchaser set forth herein in order to determine the applicability of
such exemptions and the suitability of each Purchaser to acquire the Shares.  In
this regard, each Purchaser represents, warrants and agrees that:

 

(1) No Purchaser is a U.S. Person (as defined below).  A U.S. Person means any
one of the following:

 

(i)any U.S. Citizen;

(ii)any natural person resident in the United States of America;

(iii)any partnership or corporation organized or incorporated under the laws of
the United States of America;

(iv)any estate of which any executor or administrator is a U.S. person;

(v)any trust of which any trustee is a U.S. person;

(vi)any agency or branch of a foreign entity located in the United States of
America;

(vii)any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
Person;

(viii)any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and

(ix)any partnership or corporation if:

 

a.organized or incorporated under the laws of any foreign jurisdiction; and

 

b.formed by a U.S. Person principally for the purpose of investing in securities
not registered under the Securities Act, unless it is organized or incorporated,
and owned, by accredited investors   (as defined in Rule 501(a) under the
Securities Act) who are not natural persons, estates or trusts.

 

(2)    At the time of the origination of contact concerning this Agreement and
the date of the execution and delivery of this Agreement, each Purchaser was
outside of the United States.

 

(3)    Each Purchaser will not, during the period commencing on the date of
issuance of the Shares and ending on the first anniversary of such date, or such
shorter period as may be permitted by Regulation S or other applicable
securities law (“Restricted Period”), offer, sell, pledge or otherwise transfer
the Shares in the United States, or to a U.S. Person for the account or benefit
of a U.S. Person, or otherwise in a manner that is not in compliance with
Regulation S.

 

(4)  Each Purchaser will, after expiration of the Restricted Period, offer,
sell, pledge or otherwise transfer the Shares only pursuant to registration
under the Securities Act or an available exemption therefrom and, in accordance
with all applicable state and foreign securities laws.

 

(5)  Each Purchaser has not in the United States, engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Shares, including without
limitation, any put, call or other option transaction, option writing or equity
swap.

 

2

 

 

(6)  No Purchaser nor any person acting on a Purchaser’s behalf has engaged, nor
will engage, in any directed selling efforts to U.S. Citizens with respect to
the Shares and each Purchaser and any person acting on its behalf have complied
and will comply with the “offering restrictions” requirements of Regulation S
under the Securities Act.

 

(7) The transactions contemplated by this Agreement have not been pre-arranged
with a buyer located in the United States or with a U.S. Person, and are not
part of a plan or scheme to evade the registration requirements of the
Securities Act.

 

(8)  Neither any Purchaser nor any person acting on the Purchaser’s behalf has
undertaken or carried out any activity for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the market in the
United States, its territories or possessions, for any of the Shares.  Each
Purchaser agrees not to cause any advertisement of the Shares to be published in
any newspaper or periodical or posted in any public place and not to issue any
circular relating to the Shares, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.

 

(9)  Each certificate representing the Shares shall be endorsed with the
following legends:

 

“THE SHARES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS DEFINED
IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE SECURITIES
ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S PROMULGATED
UNDER THE SECURITIES ACT.”

 

“TRANSFER OF THESE SHARES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

as well as any other legend required to be placed thereon by applicable federal
or state securities laws.

 

(10) Each Purchaser consents to the Company making a notation on its records or
giving instructions to any transfer agent of the Company in order to implement
the restrictions on transfer of the Shares.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants as follows:

 

3.1 Organization and Standing of the Company.  The Company is a duly organized
and validly existing corporation in good standing under the laws of the State of
Nevada and has all requisite corporate power and authority for the ownership and
operation of its properties and for the carrying on of its business as now
conducted and as now proposed to be conducted and to execute and deliver this
Agreement and other instruments, agreements and documents contemplated herein
(together with this Agreement, the “Transaction Documents”), to issue, sell and
deliver the Shares and to perform its other obligations pursuant hereto.  The
Company is duly licensed or qualified and in good standing as a foreign
corporation authorized to do business in all jurisdictions wherein the character
of the property owned or leased or the nature of the activities conducted by it
makes such licensing or qualification necessary, except where the failure to be
so licensed or qualified would not have a material adverse effect on the
business, operations or financial condition of the Company.

 

3

 

 

3.2 Corporate Action.  The Transaction Documents have been duly authorized,
executed and delivered by the Company and constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their respective terms.  The Shares have been duly
authorized.  The issuance, sale and delivery of the Shares have been duly
authorized by all required corporate action on the part of the Company.  The
Shares, when issued and paid for in accordance with the Transaction Documents,
will be validly issued, fully paid and nonassessable, with no personal liability
attaching to the ownership thereof and will be free and clear of all liens,
charges, restrictions, claims and encumbrances imposed by or through the
Company, except as expressly set forth in the Transaction Documents.

 

3.3 Governmental Approvals.  No authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, is or will be necessary for, or in connection with, the execution and
delivery by the Company of this Agreement, for the offer, issue, sale, execution
or delivery of the Shares, or for the performance by the Company of its
obligations under the Transaction Documents except for any filings required by
applicable securities laws.

 

3.4 Litigation. There is no litigation or governmental proceeding or
investigation pending or, to the knowledge of the Company, threatened against
the Company affecting any of its properties or assets, nor, to the best
knowledge of the Company, has there occurred any event or does there exist any
condition on the basis of which any litigation, proceeding or investigation
might properly be instituted.  The Company is not in default with respect to any
order, writ, injunction, decree, ruling or decision of any court, commission,
board or other government agency, which such default might have a material
adverse effect on the business, assets, liabilities, operations, Intellectual
Property Rights, (as defined hereinafter) management or financial condition of
the Company.  There are no actions or proceedings pending or, to the Company’s
knowledge, threatened (or any basis therefor known to the Company) against the
Company which might result, either in any case or in the aggregate, in any
material adverse change in the business, operations, Intellectual Property
Rights, affairs or financial condition of the Company or in any of its
properties or assets, or which might call into question the validity of any of
the Transaction Documents, any of the Shares, or any action taken or to be taken
pursuant hereto or thereto.

 

3.5 Compliance with Other Instruments.  The Company is in compliance in all
respects with its Certificate of Incorporation and Bylaws, each as amended
and/or restated to date, and in all respects with the material terms and
provisions of all mortgages, indentures, leases, agreements and other
instruments by which it is bound or to which it or any of its properties or
assets are subject.  The Company is in compliance in all material respects with
all judgments, decrees, governmental orders, laws, statutes, rules or
regulations by which it is bound or to which it or any of its properties or
assets are subject.  Neither the execution and delivery of the Transaction
Documents nor the issuance of the Shares, nor the consummation or performance of
any transaction contemplated hereby or thereby, has constituted or resulted in
or will constitute or result in a default or violation of, create a conflict
with, trigger any “change of control” or other right of any person under, or
require any consent, waiver, release or approval under or with respect to, any
term or provision of any of the foregoing documents, instruments, judgments,
agreements, decrees, orders, statutes, rules and regulations.

 

3.6 Disclosure.  There is no fact within the knowledge of the Company or any of
its executive officers which has not been disclosed herein or in writing by them
to each Purchaser and which materially adversely affects, or in the future in
their opinion may, insofar as they can now foresee, materially adversely affect
the business, operations, properties, Intellectual Property Rights, assets or
condition, financial or other, of the Company.  Without limiting the foregoing,
the Company has no knowledge that there exists, or there is pending or planned,
any patent, invention, device, application or principle or any statute, rule,
law, regulation, standard or code which would materially adversely affect the
business, operations, Intellectual Property Rights, affairs or financial
condition of the Company.

 

3.7 Brokers or Finders.  No person has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or valid claim
against or upon each Purchaser for any commission, fee or other compensation as
a finder or broker because of any act or omission by the Company or its
respective agents.

 

3.8 Refusal of Registration.  The parties hereby acknowledge and agree that the
Company shall be required, as a term of this contract, to refuse to register any
transfer of the Shares not made in accordance with the provisions of Regulation
S, or pursuant to Registration, or another exemption from registration, under
the Securities Act.

 

4

 

 

ARTICLE IV

MISCELLANEOUS

 

4.1 Waiver; Cumulative Remedies.  No failure or delay on the part of any party
to this Agreement in exercising any right, power or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

4.2 Amendments; Waivers and Consents.  Any provision in the Agreement to the
contrary notwithstanding, and except as hereinafter provided, changes in,
termination or amendments of or additions to this Agreement may be made, and
compliance with any covenant or provision set forth herein may be omitted or
waived, if either Party shall obtain consent thereto in writing from the other
Party.  Any waiver or consent may be given subject to satisfaction of conditions
stated therein and any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

4.3 Addresses for Notices.  Any notice or other communication required or
permitted to be given hereunder shall be in writing and shall be mailed by
certified mail, return receipt requested, or delivered against receipt to
Company and/or to each Purchaser.  Any notice or other communication given by
certified mail shall be deemed given at the time of certification thereof,
except for a notice changing a party’s address which shall be deemed given at
the time of receipt thereof.

 

4.4 Costs; Expenses and Taxes.   Upon execution of this Agreement and with each
delivery of the Purchase Price as set forth in 1.3, the Company shall pay no
monies in the aggregate, to cover fees and disbursements of counsel to each
Purchaser incurred in connection with the negotiation, drafting and completion
of the Transaction Documents and all related matters. The Company shall pay any
and all stamp, or other similar taxes payable or determined to be payable in
connection with the execution and delivery of this Agreement, the issuance of
any securities and the other instruments and documents to be delivered hereunder
or thereunder, and agrees to save each Purchaser harmless from and against any
and all liabilities with respect to or resulting from any delay in paying or
omission to pay such taxes.

 

4.5 Effectiveness; Binding Effect; Assignment.  This Agreement shall be binding
upon and inure to the benefit of the Company, each Purchaser and the respective
successors and assigns.

 

4.6 Survival of Representations and Warranties.  All representations and
warranties made in the Transaction Documents, the Shares, or any other
instrument or document delivered in connection herewith or therewith, shall
survive the execution and delivery hereof or thereof.

 

4.7 Prior Agreements.  The Transaction Documents executed and delivered in
connection herewith constitute the entire agreement between the parties with
respect to the subject matter set forth herein and supersede any prior
understandings or agreements concerning the subject matter hereof.

 

4.8 Severability.  The provisions of the Transaction Documents are severable
and, in the event that any court of competent jurisdiction shall determine that
any one or more of the provisions or part of a provision contained therein
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of such Transaction Document and the
terms of the Shares shall be reformed and construed as if such invalid or
illegal or unenforceable provision, or part of a provision, had never been
contained herein, and such provisions or part reformed so that it would be
valid, legal and enforceable to the maximum extent possible.

 

4.9 Governing Law; Jurisdiction.

 

(a) This Agreement shall be enforced, governed and construed in accordance with
the laws of the State of New Jersey without giving effect to choice of laws
principles or conflict of laws provisions. Any suit, action or proceeding
pertaining to this Agreement or any transaction relating hereto shall be brought
in the State of New Jersey and the undersigned hereby irrevocably consents and
submits to the jurisdiction of such courts for the purpose of any such suit,
action, or proceeding.  

 

5

 

 

(b) Each Purchaser hereby waives, and agrees not to assert against the Company,
or any successor assignee thereof, by way of motion, as a defense, or otherwise,
in any such suit, action or proceeding, (i) any claim that each Purchaser is not
personally subject to the jurisdiction of the above-named courts, and (ii) to
the extent permitted by applicable law, any claim that such suit, action or
proceeding is brought in an inconvenient forum or that the venue of any such
suit, action or proceeding is improper or that this Agreement may not be
enforced in or by such courts.

 

4.10 Headings.  Article, section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.

 

4.11 Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

4.12 Further Assurances.  From and after the date of this Agreement, upon the
request of each Purchaser or the Company, the Company and each Purchaser shall
execute and deliver such instruments, documents and other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of the Transaction Documents and the Shares.

 

< Signature Page to Follow >

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

COMPANY:

 

San Lotus Holding Inc.



 



By: /s/ Chen, Li Hsing  



Name: Chen, Li Hsing

Title: Chairman of the Board

 

PURCHASERS:

 

Name  Signing  Representative   Address   Shares Purchased              Ocean
Reserve Ltd.  /s/ YU, CHIEN-YANG  No.548, Kewang Rd., Longtan Township, Taoyuan
County 325, Taiwan (R.O.C.)   659,154  Daphne Chen  Ltd.  /s/ CHEN, LI-CHI 
No.548, Kewang Rd., Longtan Township, Taoyuan County 325, Taiwan (R.O.C.) 
 1,268,537  Rocky Yu  Ltd.  /s/ YU, CHIEN-YANG  No.548, Kewang Rd., Longtan
Township, Taoyuan County 325, Taiwan (R.O.C.)   1,268,537  Jackson Yu  Ltd.  /s/
YU, CHIEN-YANG  No.548, Kewang Rd., Longtan Township, Taoyuan County 325, Taiwan
(R.O.C.)   1,268,537  Dennis Yu  Ltd.  /s/ YU, CHIEN-YANG  No.548, Kewang Rd.,
Longtan Township, Taoyuan County 325, Taiwan (R.O.C.)   1,268,537  Yates Ltd. 
/s/ YUEH, JUNG-LIN  No.8, Ln. 304, Jingcheng Rd., West Dist., Taichung City 403,
Taiwan (R.O.C.)   8,500,000  WEI CHI LTD.  /s/ WU, KUO-CHEN  No.322, Daming Rd.,
Dali Dist., Taichung City 412, Taiwan (R.O.C.)   138,666  UHAO LTD.  /s/ YANG,
TAI-MING  No.55, Gongxiao St., Changhua City, Changhua County 500, Taiwan
(R.O.C.)   170,999  CHEN, MING-CHU  /s/ CHEN, MING-CHU  No.6, Ln. 24, Dalian N.
St., Beitun Dist., Taichung City 406, Taiwan (R.O.C.)   66,666  Joyful Wealth
Co., Ltd.  /s/ LAI, WEN-CHING  No.53, Ln. 352, Gongyuan Rd., Wuri Dist.,
Taichung City 414, Taiwan (R.O.C.)   115,876  Wang Yi Ltd.  /s/ LAI, JUI-LIN 
No.81, Ln. 682, Sec. 1, Xinan Rd., Wuri Dist., Taichung City 414, Taiwan
(R.O.C.)   25,412  Zhao Li Ltd.  /s/ LIN, YUAN-TSANG  No.185, Fuguang 6th Ln.,
Wuguang Rd., Wuri Dist., Taichung City 414, Taiwan (R.O.C.)   57,418  FU TAI
INTERNATIONAL CORP.  /s/ WANG, CHIA-YUEH  No.106, Ln. 68, Guangrong E. Rd.,
Nantou City, Nantou County 540, Taiwan (R.O.C.)   4,429,272  TUNG, HAO-LAN  /s/
TUNG, HAO-LAN  No.72, Zhengqi St., Caotun Township, Nantou County 542, Taiwan
(R.O.C.)   20,000  WU,CHANG-MING  /s/ WU,CHANG-MING  No.29, Fuxi Rd., Nantou
City, Nantou County 540, Taiwan (R.O.C.)   30,000 

 

7

 

 

CHENG, SU-WEI  /s/ CHENG, SU-WEI  No.326, Wenhua Rd., Douliu City, Yunlin County
640, Taiwan (R.O.C.)   80,000  WU, PEI-CHEN  /s/ WU, PEI-CHEN  17F., No.13-4,
Sec. 1, Zhongshan Rd., Tanzi Dist., Taichung City 427, Taiwan (R.O.C.)   5,000 
HSU HUANG, 
CHENG-TZU  /s/ HSU HUANG,  CHENG-TZU  No.1, Sec. 2, Jishan Rd., Zhushan
Township, Nantou County 557, Taiwan (R.O.C.)   100,000  LO, CHEN-LIEN  /s/ LO,
CHEN-LIEN  No.279, Zhongxiao St., Caotun Township, Nantou County 542, Taiwan
(R.O.C.)   66,000  CHENG,SU-HUI  /s/ CHENG,SU-HUI  No.19, Ln. 20, Sec. 3, Yunlin
Rd., Douliu City, Yunlin County 640, Taiwan (R.O.C.)   20,000  KU, FANG-HSIANG 
/s/ KU, FANG-HSIANG  No.2, Aly. 13, Ln. 28, Yongrui St., Lukang Township,
Changhua County 505, Taiwan (R.O.C.)   5,000  WU,YING-SHIH  /s/ WU,YING-SHIH 
No.19, Ln. 20, Sec. 3, Yunlin Rd., Douliu City, Yunlin County 640, Taiwan
(R.O.C.)   25,000  LIU,FEN  /s/ LIU,FEN  No.50-7, Ximei, Citong Township, Yunlin
County 647, Taiwan (R.O.C.)   10,000  TSAI, HUI-CHAN  /s/ TSAI, HUI-CHAN  No.22,
Xing’an St., Fengyuan Dist., Taichung City 420, Taiwan (R.O.C.)   20,000  SUNG,
SHAO-FEI  /s/ SUNG, SHAO-FEI  14F., No.272-8, Zhangshu 1st Rd., Xizhi Dist., New
Taipei City 221, Taiwan (R.O.C.)   10,000  CHANG, YI-WEN  /s/ CHANG, YI-WEN 
No.48, Ln. 83, Renhe Rd., Nantou City, Nantou County 540, Taiwan (R.O.C.) 
 130,000  HSU, HSIN-CHUAN  /s/ HSU, HSIN-CHUAN  No.1, Sec. 2, Jishan Rd.,
Zhushan Township, Nantou County 557, Taiwan (R.O.C.)   50,000  HUANG,CHIA-CHENG 
/s/ HUANG,CHIA-CHENG  No.164, Ln. 315, Xiyuan Rd., Hemei Township, Changhua
County 508, Taiwan (R.O.C.)   5,000  LIN,MIAO-CHEN  /s/ LIN,MIAO-CHEN  No.352,
Sec. 2, Zhongxing Rd., Dali Dist., Taichung City 412, Taiwan (R.O.C.)   250,000 
LEE YU, LI-FANG  /s/ LEE YU, LI-FANG  No.91, Yufeng St., Caotun Township, Nantou
County 542, Taiwan (R.O.C.)   40,000  CHIANG, YA-YING  /s/ CHIANG, YA-YING 
No.84, Minzu Rd., Caotun Township, Nantou County 542, Taiwan (R.O.C.)   10,000 
Benchmark Assets
Management Limited  /s/ PENG,YI-PING  No.123-1, Shuangliantan, Shuangtan
Village, Sanyi Township, Miaoli County367, Taiwan (R.O.C.)   35,587  SONG,YA-RU 
/s/ SONG,YA-RU  4F, No.378, Sinming Rd, Neihu District Taipei City, Taiwan
(R.O.C.)   3,316  TSENG, HSIANG-CHIH  /s/ TSENG, HSIANG-CHIH  No.687, Zhongzheng
Rd., Miaoli City, Miaoli County 360, Taiwan (R.O.C.)   12,334  LIN,CHIA-LING 
/s/ LIN,CHIA-LING  No.387, Sec. 2, Binhai Rd., Toucheng Township, Yilan County
261, Taiwan (R.O.C.)   1,667  HUANG,CHING-YI  /s/ HUANG,CHING-YI  1F., No.2,
Aly. 14, Ln. 192, Wenhua Rd., Yonghe Dist., New Taipei City 234, Taiwan
(R.O.C.)   1,389  LIU,SAN-YU  /s/ LIU,SAN-YU  4F,No. 257,Sec. 2,Tiding
Blvd.,Neihu Dist.,Taipei City 114 ,TAIWAN,R.O.C.   3,778 

 

8

 

 

CHEN,QUAN-PING  /s/ CHEN,QUAN-PING  No.46, Ln. 88, Wuquan Rd., Shengang Dist.,
Taichung City 429, Taiwan (R.O.C.)   4,000  PENG, YI-CHEN  /s/ PENG, YI-CHEN 
No.123-1, Shuangliantan, Shuangtan Village, Sanyi Township, Miaoli County367,
Taiwan (R.O.C.)   5,000  HSIEH,CHUN-FANG  /s/ HSIEH,CHUN-FANG  No.10, Ln. 9,
Tianyun St., Miaoli City, Miaoli County 36049, Taiwan (R.O.C.)   4,056 
CHEN,LING-JU  /s/ CHEN,LING-JU  No.2-77, Zhongqing Rd., Beitun Dist., Taichung
City 406, Taiwan (R.O.C.)   5,338  MagicNLP Ltd.  /s/ LIN, CHUN-HAN  No.46, Aly.
92, Ln. 91, Sec. 1, Neihu Rd., Neihu Dist., Taipei City 114, Taiwan (R.O.C.) 
 162,735  Brilliant Fine Co., Ltd.  /s/ CHENG, WEN-CHIAO  2F-1, No.316,Wo-Long
St. Taipei   266,661  BABAIYI LTD  /s/ LI,JUELIN  No. 3 Cooperative, Huangling
Village, Lingshi Town, Fuling District, Chongqing   410,420  ZHOU, YINZHI  /s/
ZHOU, YINZHI  No.109, Villa, Jinri Xingcheng Phase 2, Yixing, Jiangsu   750,000 
NING,CHI-WEI  /s/ NING,CHI-WEI  12F., No.6, Ln. 171, Sec. 2, Fuxing S. Rd.,
Da’an Dist., Taipei City 106, Taiwan (R.O.C.)   21,989  CHU,CHE-TZU  /s/
CHU,CHE-TZU  12F., No.191, Kunming St., Wanhua Dist., Taipei City 108, Taiwan
(R.O.C.)   54,989  YIN,CHIEN  /s/ YIN,CHIEN  No. 6-3, Ln. 27, LinYi St.,
Zhongzheng Dist., Taipei, Taiwan   1,446  HUANG,HUI-TING  /s/ HUANG,HUI-TING 
5F., No.29, Ln. 381, Fude 1st Rd., Xizhi Dist., New Taipei City 221, Taiwan
(R.O.C.)   13,013  HO, CHEN-YEN  /s/ HO, CHEN-YEN  1F., No.14, Ln. 59, Bojue
St., Xizhi Dist., New Taipei City 221, Taiwan (R.O.C.)   41,961  CHANG,
CHIA-WEN  /s/ CHANG, CHIA-WEN  No.10, Ln. 205, Sec. 2, Jianxing Rd., Xinfeng
Township, Hsinchu County 304, Taiwan (R.O.C.)   5,854  YANG, CHAN-CHEN  /s/
YANG, CHAN-CHEN  1F., No.12, Aly. 2, Ln. 217, Sec. 3, Zhongxiao E. Rd., Da’an
Dist., Taipei City 106, Taiwan (R.O.C.)   176  ZHAO, TIANXING  /s/ ZHAO,
TIANXING  Room 201,Unit 1,Building 7#,Dongfangjindian Community,Pingyuan
Road,Anyang City, Henan Province,China   17,013  KAN, CHIH-HAO  /s/ KAN,
CHIH-HAO  13F., No.78, Sec. 1, Dachang Rd., Longtan Township, Taoyuan County
325, Taiwan (R.O.C.)   363  YANG, CHUN-YI  /s/ YANG, CHUN-YI  1F., No.10, Aly.
4, Ln. 69, Sec. 5, Minsheng E. Rd., Songshan Dist., Taipei City 105, Taiwan
(R.O.C.)   1,091  CHEN, HSIN-LAN  /s/ CHEN, HSIN-LAN  No 165 Ming-hu R.d Hsin
Chu City Taiwan   6,866  CHEN, CHI-HUA  /s/ CHEN, CHI-HUA  No.3, Aly. 54, Ln. 2,
Sec. 2, Academia Rd., Nangang Dist., Taipei City 115, Taiwan (R.O.C.)   6,544 
LiJin Ltd  /s/ LI, JIN  No. 302, Unit 1, Block 220, No. 28, Guang Qu Road, Chao
Yang District, Beijing City, China   687,500  Yake's Ltd  /s/ LI, YAKE  No.201,
Unit 3, Building 2, Chunyuan Third Li, Yufa Town, Daxing District, Beijing City,
China   62,500 

 

9

 

 

CHEN,WEI-TING  /s/ CHEN, WEI-TING  No.110, Sec. 6, Xinyi Rd., Xinyi Dist.,
Taipei City 110, Taiwan (R.O.C.)   1,674  LU,CHING-HO  /s/ LU,CHING-HO  No.220,
Jinhua Rd., East Dist., Taichung City 401, Taiwan (R.O.C.)   3,902  LIU,
ZHAOLIN  /s/ LIU, ZHAOLIN  Room 105, Building 32, Jinniuzuo, Xingzhouwan Villa,
Gold Development Area, Ganzhou, Jiangxi   625,000  HSU,CHEN-EN  /s/ HSU,CHEN-EN 
3F., No.6, Aly. 37, Ln. 136, Sec. 6, Minquan E. Rd., Neihu Dist., Taipei City
114, Taiwan (R.O.C.)   1,826  GU,YA-TING  /s/ GU,YA-TING  No.269, Heping Rd.,
Yangmei City, Taoyuan County 326, Taiwan (R.O.C.)   1,666  HUANG,YINGCHAO  /s/
HUANG, YINGCHAO  Tianyuan Stone Sales Outlet, Caizhoushiwenfeng Road, Shandong,
China   10,800  CHENG, SHAOHONG  /s/ CHENG, SHAOHONG  1608 2133 Doaglas Rd.,
Burnaby Canada BC V5C0E9   6,667  HSIEH, HSIN-CHOU  /s/ HSIEH, HSIN-CHOU  6F.,
No.7, Ln. 29, Guanghui 3rd St., Zhongli City, Taoyuan County 320, Taiwan
(R.O.C.)   1,424,283  LEE, SHANG-CHE  /s/ LEE, SHANG-CHE  4F., No.10, Ln. 90,
Jinxin St., North Dist., Taichung City 404, Taiwan (R.O.C.)   3,333  TSENG,
JUI-CHUN  /s/ TSENG, JUI-CHUN  No.12, Ln. 2, Nanhua St., Pingzhen City, Taoyuan
County 324, Taiwan (R.O.C.)   111,111  KUO, HSIEN-TSUNG  /s/ KUO, HSIEN-TSUNG 
No.41-3, Ln. 20, Daming St., Banqiao Dist., New Taipei City 220, Taiwan
(R.O.C.)   53,333  WAN, CHIEN-CHENG  /s/ WAN, CHIEN-CHENG  No.8, Ln. 239,
Zhongyang Rd., Pingzhen City, Taoyuan County 324, Taiwan (R.O.C.)   22,222  KUO,
SHU-YUN  /s/ KUO, SHU-YUN  No.9, Ln. 48, Gaoshuang Rd., Pingzhen City, Taoyuan
County 324, Taiwan (R.O.C.)   133,333  CHIU, I-LANG  /s/ CHIU, I-LANG  No.104,
Ln. 1, Sec. 3, Minzu Rd., Pingzhen City, Taoyuan County 324, Taiwan (R.O.C.) 
 133,333  HSIAO, HUNG-CHANG  /s/ HSIAO, HUNG-CHANG  No.29, Jili 10th St.,
Zhongli City, Taoyuan County 320, Taiwan (R.O.C.)   147,487  LO, HUAI-JUNG  /s/
LO, HUAI-JUNG  No.5, Ln. 30, Shengli St., Zhunan Township, Miaoli County 350,
Taiwan (R.O.C.)   66,667  HSU, KUO-HAO  /s/ HSU, KUO-HAO  No.58, Ln. 159, Jinxi
Rd., Yangmei City, Taoyuan County 326, Taiwan (R.O.C.)   237,778  TSAI, MEI-LI 
/s/ TSAI, MEI-LI  No.780, Zhuangjing Rd., Zhongli City, Taoyuan County 320,
Taiwan (R.O.C.)   11,111  CHEN, YI-WEN  /s/ CHEN, YI-WEN  10F., No.110, Xuefu
Rd., Sanxia Dist., New Taipei City 237, Taiwan (R.O.C.)   2,778  LIN, CHIH-CHI 
/s/ LIN, CHIH-CHI  No.808, Zhongzheng Rd., Xinpu Township, Hsinchu County 305,
Taiwan (R.O.C.)   3,333  LIN, HSIN-CHIEH  /s/ LIN, HSIN-CHIEH  No.11, Aly. 45,
Ln. 670, Zhongfeng Rd., Pingzhen City, Taoyuan County 324, Taiwan (R.O.C.) 
 5,555 

 

10

 

 

LIN, HUI-CHUAN  /s/ LIN, HUI-CHUAN  3F.-1, No.104, Siwei Rd., Wuqi Dist.,
Taichung City 435, Taiwan (R.O.C.)   111,111  CHANG, LING-LIN  /s/ CHANG,
LING-LIN  11F., No.48, Ln. 120, Xinmin St., Tamsui Dist., New Taipei City 251,
Taiwan (R.O.C.)   133,333  LIN, YU-SHAN  /s/ LIN, YU-SHAN  No.9, Ln. 60, Xiyuan
Rd., Zhongli City, Taoyuan County 320, Taiwan (R.O.C.)   22,180  CHEN, SHU-CHI 
/s/ CHEN, SHU-CHI  No.21, Ln. 40, Jiaxing 2nd St., Zhongli City, Taoyuan County
320, Taiwan (R.O.C.)   11,111  LEE, YAO-HUANG  /s/ LEE, YAO-HUANG  4F., No.1,
Ln. 8, Wencheng Rd., Taishan Dist., New Taipei City 243, Taiwan (R.O.C.) 
 2,222  HSIEH, LI-CHUAN  /s/ HSIEH, LI-CHUAN  No.1-2, Ln. 136, Baoluo St.,
Taoyuan City, Taoyuan County 330, Taiwan (R.O.C.)   66,667  LIANG, SHIH-JU  /s/
LIANG, SHIH-JU  No.31, Songjiang 2nd St., Hukou Township, Hsinchu County 303,
Taiwan (R.O.C.)   50,000  TAI, KUO-HAO  /s/ TAI, KUO-HAO  No.7, Ln. 38, Limin
Rd., Zhongli City, Taoyuan County 320, Taiwan (R.O.C.)   66,013  ZHANG, YIXIN 
/s/ ZHANG, YIXIN  Lianqian West Road, Siming District, X, Fujian
Province,China,361 No.904   333,333  LIN, YI-WEN  /s/ LIN, YI-WEN  10F.-1,
No.106, Mingcheng 1st Rd., Sanmin Dist., Kaohsiung City 807, Taiwan (R.O.C.) 
 67,279  TSAI, TSU-CHIN  /s/ TSAI, TSU-CHIN  No.15, Chenghe 3rd St., Renwu
Dist., Kaohsiung City 814, Taiwan (R.O.C.)   67,211  TSAI, SUNG-MING  /s/ TSAI,
SUNG-MING  No.4, Ln. 188, Sec. 1, Haidian Rd., Annan Dist., Tainan City 709,
Taiwan (R.O.C.)   101,832  CHANG, CHING-HSIAO  /s/ CHANG, CHING-HSIAO  7F.,
No.57, Meiming Rd., Gushan Dist., Kaohsiung City 804, Taiwan (R.O.C.)   38,000 
CHANG, CHING-YI  /s/ CHANG, CHING-YI  7F., No.119, Minyou 6th St., Taoyuan City,
Taoyuan County 330, Taiwan (R.O.C.)   38,000  HU, LIAN-YUN  /s/ HU, LIAN-YUN 
No.100, Ln. 15, Ren’ai Rd., Neipu Township, Pingtung County 912, Taiwan
(R.O.C.)   20,000  LIN, SU-E  /s/ LIN, SU-E  No.416, Puyuan St., Yongkang Dist.,
Tainan City 710, Taiwan (R.O.C.)   23,679  CHEN, PING-YU  /s/ CHEN, PING-YU 
No.27, Aly. 8, Ln. 197, Shengli St., Yongkang Dist., Tainan City 710, Taiwan
(R.O.C.)   13,403  SHIEH, LING-LING  /s/ SHIEH, LING-LING  No.22, Xinzhan Rd.,
Neipu Township, Pingtung County 912, Taiwan (R.O.C.)   66,375  LAI, ZIH-LING 
/s/ LAI, ZIH-LING  No.22, Xinzhan Rd., Neipu Township, Pingtung County 912,
Taiwan (R.O.C.)   66,375  LEE, CHU-LING  /s/ LEE, CHU-LING  No.27-18, Lunding,
Alian Dist., Kaohsiung City 822, Taiwan (R.O.C.)   42,810  CHEN, LIN-HUNG  /s/
CHEN, LIN-HUNG  No.180, Yuanxing Rd., East Dist., Hsinchu City 300, Taiwan
(R.O.C.)   17,000  TANG, CHI-HAO  /s/ TANG, CHI-HAO  5F., No.96, Ln. 103, Sec.
2, Neihu Rd., Neihu Dist., Taipei City 114, Taiwan (R.O.C.)   43,333 

 

11

 

 

JIANG, YU TU  /s/ JIANG, YU TU  No.22, Sec. 1, Jianji Rd., Ruifang Dist., New
Taipei City 224, Taiwan (R.O.C.)   51,750  LIN, CHIN CHAI  /s/ LIN, CHIN CHAI 
3F., No.5, Ln. 381, Sec. 2, Zhonghua Rd., Wanhua Dist., Taipei City 108, Taiwan
(R.O.C.)   97,534  CHEN, YA-FEN  /s/ CHEN, YA-FEN  3F., No.10, Aly. 27, Ln. 22,
Wende Rd., Neihu Dist., Taipei City 114, Taiwan (R.O.C.)   3,000  YANG, YU-WEI 
/s/ YANG, YU-WEI  8F., No.280, Sec. 4, Chengde Rd., Shilin Dist., Taipei City
111, Taiwan (R.O.C.)   4,000  WU, CHEN-YI  /s/ WU, CHEN-YI  No.91, Sec. 2,
Yongda Rd., Yongkang Dist., Tainan City 710, Taiwan (R.O.C.)   1,000  LIU,
MING-KUN  /s/ LIU, MING-KUN  3F., No.54, Ln. 20, Zhonghe St., Neighborhood
18, Zhongxin Vil., Beitou Dist., Taipei City 112, Taiwan (R.O.C.)   36,333  LIU,
CHIA-YI  /s/ LIU, CHIA-YI  No.171, Changchun Rd., Xindian Dist., New Taipei City
231, Taiwan (R.O.C.)   6,667  Guyi Ltd.  /s/ LAI LU, HSIA-YI  9F., No.278, Sec.
4, Chengde Rd., Shilin Dist., Taipei City 111, Taiwan (R.O.C.)   133,333  LIAO,
PEN-CHUN  /s/ LIAO, PEN-CHUN  3F., No.106, Sec. 1, Tonghe E. St., Shilin Dist.,
Taipei City 111, Taiwan (R.O.C.)   50,000  HUANG, CHIN-YEN  /s/ HUANG, CHIN-YEN 
6F.-1, No.9, Aly. 8, Ln. 554, Bei’an Rd., Zhongshan Dist., Taipei City 104,
Taiwan (R.O.C.)   86,667  CHEN, SHU-CHIN  /s/ CHEN, SHU-CHIN  2F., No.15, Aly.
7, Ln. 8, Heshun St., Nangang Dist., Taipei City 115, Taiwan (R.O.C.)   6,667 
CHEN, YI-RU  /s/ CHEN, YI-RU  2F., No.33, Ln. 71, Minzhi St., Banqiao Dist., New
Taipei City 220, Taiwan (R.O.C.)   6,667  HUANG, HSIN-CHI  /s/ HUANG, HSIN-CHI 
4F., No.58-3, Gongyuan Rd., Xinzhuang Dist., New Taipei City 242, Taiwan
(R.O.C.)   13,333  Aeki Ltd.  /s/ CHIU, PAO-CHT  No.17, Ln. 177, Yuying Rd.,
Fengyuan Dist., Taichung City 420, Taiwan (R.O.C.)   15,873  CHANG, CHIA-CHEN 
/s/ CHANG, CHIA-CHEN  No.757, Sec. 1, Songzhu Rd., Beitun Dist., Taichung City
406, Taiwan (R.O.C.)   15,873  LI, CHINE-LIN  /s/ LI, CHINE-LIN  No.55, Aly. 1,
Ln. 164, Zhongsha Rd., Dadu Dist., Taichung City 432, Taiwan (R.O.C.)   3,175 
Fuxin Ltd.  /s/ HSIAO, WEI-NAN  5F., No.105-6, Hejing Rd., Hemei Township,
Changhua County 508, Taiwan (R.O.C.)   20,635  KO, BO-CHENG  /s/ KO, BO-CHENG 
3F., No.10-1, Aly. 12, Ln. 266, Shidong Rd., Shilin Dist., Taipei City 111,
Taiwan (R.O.C.)   6,667  LU, HUNG-CHIEH  /s/ LU, HUNG-CHIEH  No.462, Ying’an
St., Sanmin Dist., Kaohsiung City 807, Taiwan (R.O.C.)   5,376  LIN, PING-YI 
/s/ LIN, PING-YI  11F.-1, No.85, Zhengxin St., Zuoying Dist., Kaohsiung City
813, Taiwan   13,334  LEE, PO-MING  /s/ LEE, PO-MING  3F., No.43, Fude Rd.,
Jhongli City, Taoyuan County 320, Taiwan (R.O.C.)   12,500  TSAI, CHENG-HAN  /s/
TSAI, CHENG-HAN  10F., No.9, Ln. 673, Jiouru 4th Rd., Gushan Dist., Kaohsiung
City 80451, Taiwan (R.O.C.)   2,000 

 

12

 

 

LIN, CHANG-JEN  /s/ LIN, CHANG-JEN  No.184-24, Shanjiao Rd., Niaosong Dist.,
Kaohsiung City 833, Taiwan (R.O.C.)   10,000  TSENG, LI-FU  /s/ TSENG, LI-FU 
4F., No.15, Aly. 30, Ln. 136, Kangle St., Neihu Dist., Taipei City 114, Taiwan
(R.O.C.)   7,429  CHEN, CHIA-YI  /s/ CHEN, CHIA-YI  No. 3, Lane 379, Zhenx?ng
Rd, Guishan Township
Taoyuan County, 333   3,334  WU, YUNG-YUN  /s/ WU, YUNG-YUN  No.491, Jiuchang
St., Nanzi Dist., Kaohsiung City 811, Taiwan (R.O.C.)   6,667  WU, JUI-TZU  /s/
WU, JUI-TZU  No.10,Ln. 127, shekou st., sengang Dist., Taichung City Taiwan
R.O.C.   86,021  LIN, CHIH-PENG  /s/ LIN, CHIH-PENG  No.49-33,Sec.,2 Dacing
ST.,South District,Taichung City Taiwan R.O.C.   158,730  Kajar Tsai Ltd.  /s/
CHEN, WAN-NU  No.33, Ln. 160, Sec. 4, Guangfu Rd., Tianwei Township, Chanhua
County 522, Taiwan (R.O.C.)   55,555  KUO, CHO-SHAO  /s/ KUO, CHO-SHAO  9F.,
No.845, Sec. 4, Bade Rd., Songshan Dist., Taipei City 105, Taiwan (R.O.C.) 
 10,000  LIN, LIEH-HUI  /s/ LIN, LIEH-HUI  No.20, Aly. 38, Ln. 661, Wenlin Rd.,
Shilin Dist., Taipei City 111, Taiwan (R.O.C.)   10,000  Wang Chien-An  /s/ WANG
CHIEN-AN  3F,No.180-2,ho-ping st.,Zong-Ho dist.,New Taipei city   10,000  LIAO,
JIUN-NAN  /s/LIAO, JIUN-NAN  6F., No.15, Ln. 177, Minquan Rd., Tamsui Dist., New
Taipei City 251, Taiwan (R.O.C.)   10,000  WEI, TZU-NING  /s/WEI, TZU-NING 
No.7, Ln. 198, Tongde 12th St., Taoyuan City, Taoyuan County 330, Taiwan
(R.O.C.)   46,662  Tsai, Han-Yu  /s/ TSAI, HAN-YU  4F., No.15, Aly. 5, Ln. 40,
Ren’ai Rd., Yonghe Dist., New Taipei City 234, Taiwan (R.O.C.)   70,000  WANG
SHAO YU  /s/ SELF  13F.-5, No.293, Wolong St., Da’an Dist., Taipei City 106,
Taiwan (R.O.C.)   28,754  LIN SHAN WEI  /s/ SELF  4F., No.44, Aly. 19, Ln. 248,
Sec. 3, Zhongxiao E. Rd., Da’an Dist., Taipei City 106, Taiwan (R.O.C.) 
 144,071  HUANG YEE CHUNG  /s/ SELF  5F., No.13, Ln. 199, Sec. 4, Xinyi Rd.,
Da’an Dist., Taipei City 106, Taiwan (R.O.C.)   28,854  HUANG YEN CHE  /s/ SELF 
4F., No.7, Ln. 117, Sec. 1, Anhe Rd., Da’an Dist., Taipei City 106, Taiwan
(R.O.C.)   28,854  CHAN JOSHUA
CHEUK LUN  /s/ SELF  Flat G, 6/F, Lok Fu Mansion, 199-205 Fa Yuen Street, Mong
Kok, Hong Kong SAR   38,709  Allegro Equity Ltd.  /s/ WANG LIA  No.5-2,
Dabeikeng, 10 village, Sinbei Neighborhood , Sinpu Township, Sinjhu County,
Taiwan (R.O.C.)   879,663  Bellini Ventures Ltd.  /s/ WANG LIA  No.5-2,
Dabeikeng, 10 village, Sinbei Neighborhood , Sinpu Township, Sinjhu County,
Taiwan (R.O.C.)   1,250,000  Tree of Knowledge Ltd.  /s/ CHEN, TUNG-HAN 
12F.,No.129,Xiushan Rd.,Xizhi Dist., New Taipei City 221, Taiwan (R.O.C.) 
 500,000  WANG, WEN-SHENG  /s/ WANG, WEN-SHENG  9F., No.294, Sec. 1, Zhongxing
Rd., Xindian Dist,  New Taipei City 231, Taiwan   72,400 

 

13

 

 

KUAN, CHANG-YU  /s/ KUAN, CHANG-YU  2F., No.15, Aly. 7, Ln. 8, Heshun St.,
Nangang Dist., Taipei City 115, Taiwan (R.O.C.)   10,000  LIN, CHIA-MIN  /s/
LIN, CHIA-MIN  No.20, Aly. 38, Ln. 661, Wenlin Rd., Shilin Dist., Taipei City
111, Taiwan (R.O.C.)   1,710  ANCLA Ltd.  /s/ KUO, SHENG-CHIAO  2F., No.262,
Huanhe S. Rd., Sanchong Dist., New Taipei City 241, Taiwan (R.O.C.)   500,000 
FUI CHEUNG  /s/ FUI CHEUNG  A  719  23a Ave North  
Cranbrook  BC  Canada  V1C 5K9   500,000  13 Fangs Ltd  /s/ FENG, YI-CHAO  7F.,
No.18-1, Ln. 208, Siwei Rd., Da'an Dist., Taipei City 106, Taiwan (R.O.C.) 
 500,000  Amber Wang Ltd.  /s/ CHANG, KAI  2F., No.4, Aly. 8, Ln. 36, Sec. 3,
Xinglong Rd., Wenshan Dist., Taipei City 116, Taiwan (R.O.C.)   500,000 

 

14

 

 

Schedule A

 

PURCHASER LIST

 

Purchaser  Purchase Amount (TWD)   Purchase Amount(USD)   Purchasing Shares    
              Ocean Reserve Ltd.  $3,949,827   $133,215.1    659,154  Daphne
Chen  Ltd.  $7,601,411   $256,371.40    1,268,537  Rocky Yu  Ltd.  $7,601,411  
$256,371.40    1,268,537  Jackson Yu  Ltd.  $7,601,411   $256,371.40  
 1,268,537  Dennis Yu  Ltd.  $7,601,411   $256,371.40    1,268,537  Yates Ltd. 
$50,934,253   $1,717,850.00    8,500,000  WEI CHI LTD.  $830,923   $28,024.40  
 138,666  UHAO LTD.  $1,024,671   $34,558.90    170,999  CHEN, MING-CHU 
$399,480   $13,473.20    66,666  Joyful Wealth Co., Ltd.  $694,359  
$23,418.50    115,876  Wang Yi Ltd.  $152,276   $5,135.80    25,412  Zhao Li
Ltd.  $344,065   $11,604.20    57,418  FU TAI INTERNATIONAL CORP.  $26,541,372  
$895,155.90    4,429,272  TUNG, HAO-LAN  $119,845   $4,042.00    20,000 
WU,CHANG-MING  $179,768   $6,063.00    30,000  CHENG, SU-WEI  $479,381  
$16,168.00    80,000  WU, PEI-CHEN  $29,961   $1,010.50    5,000  HSU
HUANG,  CHENG-TZU  $599,227   $20,210.00    100,000  LO, CHEN-LIEN  $395,489  
$13,338.60    66,000  CHENG,SU-HUI  $119,845   $4,042.00    20,000  KU,
FANG-HSIANG  $29,961   $1,010.50    5,000  WU,YING-SHIH  $149,807   $5,052.50  
 25,000  LIU,FEN  $59,923   $2,021.00    10,000  TSAI, HUI-CHAN  $119,845  
$4,042.00    20,000  SUNG, SHAO-FEI  $59,923   $2,021.00    10,000  CHANG,
YI-WEN  $778,994   $26,273.00    130,000  HSU, HSIN-CHUAN  $299,613  
$10,105.00    50,000  HUANG,CHIA-CHENG  $29,961   $1,010.50    5,000 
LIN,MIAO-CHEN  $1,498,066   $50,525.00    250,000  LEE YU, LI-FANG  $239,691  
$8,084.00    40,000  CHIANG, YA-YING  $59,923   $2,021.00    10,000  Benchmark
Assets Management Limited  $213,246   $7,192.10    35,587  SONG,YA-RU  $19,871  
$670.20    3,316  TSENG, HSIANG-CHIH  $73,909   $2,492.70    12,334 

 



15

 



 

LIN,CHIA-LING  $9,989   $336.90    1,667  HUANG,CHING-YI  $8,323   $280.70  
 1,389  LIU,SAN-YU  $22,638   $763.50    3,778  CHEN,QUAN-PING  $23,969  
$808.40    4,000  PENG, YI-CHEN  $29,961   $1,010.50    5,000  HSIEH,CHUN-FANG 
$24,304   $819.70    4,056  CHEN,LING-JU  $31,986   $1,078.80    5,338  MagicNLP
Ltd.  $975,150   $32,888.70    162,735  Brilliant Fine Co., Ltd.  $1,597,904  
$53,892.20    266,661  BABAIYI LTD  $2,459,346   $82,945.90    410,420  ZHOU,
YINZHI  $4,494,199   $151,575.00    750,000  NING,CHI-WEI  $131,765  
$4,444.00    21,989  CHU,CHE-TZU  $329,509   $11,113.30    54,989  YIN,CHIEN 
$8,664   $292.20    1,446  HUANG,HUI-TING  $77,977   $2,629.90    13,013  HO,
CHEN-YEN  $251,441   $8,480.30    41,961  CHANG, CHIA-WEN  $35,079   $1,183.10  
 5,854  YANG, CHAN-CHEN  $1,056   $35.60    176  ZHAO, TIANXING  $101,946  
$3,438.30    17,013  KAN, CHIH-HAO  $2,176   $73.40    363  YANG, CHUN-YI 
$6,538   $220.50    1,091  CHEN, HSIN-LAN  $41,142   $1,387.60    6,866  CHEN,
CHI-HUA  $39,212   $1,322.50    6,544  LiJin Ltd  $4,119,684   $138,943.80  
 687,500  Yake's Ltd  $374,518   $12,631.30    62,500  CHEN,WEI-TING  $10,031  
$338.30    1,674  LU,CHING-HO  $23,382   $788.60    3,902  LIU, ZHAOLIN 
$3,745,166   $126,312.50    625,000  HSU,CHEN-EN  $10,941   $369.00    1,826 
GU,YA-TING  $9,983   $336.70    1,666  HUANG,YINGCHAO  $64,717   $2,182.70  
 10,800  CHENG, SHAOHONG  $39,950   $1,347.40    6,667  HSIEH, HSIN-CHOU 
$8,534,681   $287,847.60    1,424,283  LEE, SHANG-CHE  $19,972   $673.60  
 3,333  TSENG, JUI-CHUN  $665,806   $22,455.50    111,111  KUO, HSIEN-TSUNG 
$319,585   $10,778.60    53,333  WAN, CHIEN-CHENG  $133,161   $4,491.10  
 22,222  KUO, SHU-YUN  $798,967   $26,946.60    133,333  CHIU, I-LANG 
$798,967   $26,946.60    133,333  HSIAO, HUNG-CHANG  $883,781   $29,807.10  
 147,487  LO, HUAI-JUNG  $399,486   $13,473.40    66,667  HSU, KUO-HAO 
$1,424,828   $48,054.90    237,778  TSAI, MEI-LI  $66,579   $2,245.50    11,111 
CHEN, YI-WEN  $16,646   $561.40    2,778  LIN, CHIH-CHI  $19,972   $673.60  
 3,333  LIN, HSIN-CHIEH  $33,288   $1,122.70    5,555  LIN, HUI-CHUAN 
$665,806   $22,455.50    111,111  CHANG, LING-LIN  $798,967   $26,946.60  
 133,333  LIN, YU-SHAN  $132,909   $4,482.60    22,180 

 



16

 



 

CHEN, SHU-CHI  $66,579   $2,245.50    11,111  LEE, YAO-HUANG  $13,316  
$449.10    2,222  HSIEH, LI-CHUAN  $399,486   $13,473.40    66,667  LIANG,
SHIH-JU  $299,613   $10,105.00    50,000  TAI, KUO-HAO  $395,567   $13,341.20  
 66,013  ZHANG, YIXIN  $1,997,420   $67,366.60    333,333  LIN, YI-WEN 
$403,154   $13,597.10    67,279  TSAI, TSU-CHIN  $402,745   $13,583.30  
 67,211  TSAI, SUNG-MING  $610,203   $20,580.20    101,832  CHANG, CHING-HSIAO 
$227,706   $7,679.80    38,000  CHANG, CHING-YI  $227,706   $7,679.80    38,000 
HU, LIAN-YUN  $119,845   $4,042.00    20,000  LIN, SU-E  $141,890   $4,785.50  
 23,679  CHEN, PING-YU  $80,313   $2,708.70    13,403  SHIEH, LING-LING 
$397,737   $13,414.40    66,375  LAI, ZIH-LING  $397,737   $13,414.40    66,375 
LEE, CHU-LING  $256,529   $8,651.90    42,810  CHEN, LIN-HUNG  $101,869  
$3,435.70    17,000  TANG, CHI-HAO  $259,663   $8,757.60    43,333  JIANG, YU
TU  $310,100   $10,458.70    51,750  LIN, CHIN CHAI  $584,449   $19,711.60  
 97,534  CHEN, YA-FEN  $17,977   $606.30    3,000  YANG, YU-WEI  $23,969  
$808.40    4,000  WU, CHEN-YI  $5,992   $202.10    1,000  LIU, MING-KUN 
$217,717   $7,342.90    36,333  LIU, CHIA-YI  $39,950   $1,347.40    6,667  Guyi
Ltd.  $798,967   $26,946.60    133,333  LIAO, PEN-CHUN  $299,613   $10,105.00  
 50,000  HUANG, CHIN-YEN  $519,332   $17,515.40    86,667  CHEN, SHU-CHIN 
$39,950   $1,347.40    6,667  CHEN, YI-RU  $39,950   $1,347.40    6,667  HUANG,
HSIN-CHI  $79,895   $2,694.60    13,333  Aeki Ltd.  $95,114   $3,207.90  
 15,873  CHANG, CHIA-CHEN  $95,114   $3,207.90    15,873  LI, CHINE-LIN 
$19,026   $641.70    3,175  Fuxin Ltd.  $123,649   $4,170.30    20,635  KO,
BO-CHENG  $39,950   $1,347.40    6,667  LU, HUNG-CHIEH  $32,215   $1,086.50  
 5,376  LIN, PING-YI  $79,901   $2,694.80    13,334  LEE, PO-MING  $74,905  
$2,526.30    12,500  TSAI, CHENG-HAN  $11,985   $404.20    2,000  LIN,
CHANG-JEN  $59,923   $2,021.00    10,000  TSENG, LI-FU  $44,517   $1,501.40  
 7,429  CHEN, CHIA-YI  $19,978   $673.80    3,334  WU, YUNG-YUN  $39,950  
$1,347.40    6,667  WU, JUI-TZU  $515,459   $17,384.80    86,021  LIN,
CHIH-PENG  $951,151   $32,079.30    158,730  Kajar Tsai Ltd.  $332,901  
$11,227.70    55,555 

 



17

 



 

KUO, CHO-SHAO  $59,923   $2,021.00    10,000  LIN, LIEH-HUI  $59,923  
$2,021.00    10,000  Wang Chien-An  $59,923   $2,021.00    10,000  LIAO,
JIUN-NAN  $59,923   $2,021.00    10,000  WEI, TZU-NING  $279,611   $9,430.40  
 46,662  Tsai, Han-Yu  $419,459   $14,147.00    70,000  WANG SHAO YU  $172,302  
$5,811.20    28,754  LIN SHAN WEI  $863,310   $29,116.70    144,071  HUANG YEE
CHUNG  $172,901   $5,831.40    28,854  HUANG YEN CHE  $172,901   $5,831.40  
 28,854  CHAN JOSHUA CHEUK LUN  $231,955   $7,823.10    38,709  Allegro Equity
Ltd.  $5,271,174   $177,779.90    879,663  Bellini Ventures Ltd.  $7,490,331  
$252,625.00    1,250,000  Tree of Knowledge Ltd.  $2,996,133   $101,050.00  
 500,000  WANG, WEN-SHENG  $433,839   $14,632.00    72,400  LIN, CHIA-MIN 
$10,247   $345.60    1,710  KUAN, CHANG-YU  $59,923   $2,021.00    10,000  ANCLA
Ltd.  $2,996,133   $101,050.00    500,000  FUI CHEUNG  $2,996,133  
$101,050.00    500,000  13 Fangs Ltd  $2,996,133   $101,050.00    500,000  Amber
Wang Ltd.  $2,996,133   $101,050.00    500,000  Total:  $198,760,154  
$6,703,546.5    33,169,453 

 

18

